Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objection to claims 1, 13 and 26 are withdrawn based on the amendment filed on 4/6/2022 that reformulates the processing claim limitation.
Applicant’s arguments in view of the amendment filed on 4/6/2022 have been fully considered and are persuasive.  The 35 U.S.C. §112 rejection of claims 1, 2, 4-11 and 13-24 has been withdrawn. 
Applicant’s arguments in view of the amendment filed on 4/6/2022 have been fully considered and are persuasive.  The 35 U.S.C. §101 rejection of claims 1, 2, 4-9, 11 and 13-24 has been withdrawn. 
Applicant’s arguments in view of the amendment filed on 4/6/2022 have been fully considered and are persuasive.  The 35 U.S.C. §103 rejections of claims 1, 2, 4-11, 13-24 and 26 has been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 4-11, 13-24 and 26 are allowed.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claims 1, 13 and 16, particularly the details of the two functional subgraphs pertaining to generating and characterizing functional subnetworks of a neural network.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125